MEMORANDUM **
Roy Dean Grace appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion challenging his jury trial conviction and resulting life sentences for possession and distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 851. We have jurisdiction pursuant to 28 U.S.C. § 2258, we review de novo, see United States v. Sanchez-Cervantes, 282 F.3d 664, 666 (9th Cir.2002), and we affirm.
Grace contends that his sentence violates the rule announced in Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and that Apprendi should be applied retroactively on initial collateral review.1 Our decision in Sanchez-Cervantes, 282 F.3d at 673, precludes our consideration of this challenge on initial collateral review.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. To the extent that Grace contends that 21 U.S.C. § 841 is unconstitutional under Apprendí, his argument is foreclosed by United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, - U.S. -, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002).